On Aeflication eor Rehearing.
Fenner, J.
This application evinces a misapprehension of the purport of our decision herein.
The petition of the plaintiff, after reciting the facts of seizure, expressly alleged that “ your petitioner protested to said officer against the seizure of the property as that of another or others, urging the ownership and possession thereof, but without avail, he refusing to restore to her her property or to desist in his illegal acts.”
The action was met by two exceptions: 1. No cause of action. 2. Estoppel, on the ground that plaintiff had failed to make the affidavit prescribed by the Revised Statutes and Act 37 of 1882, which exceptions were maintained and the appeal was taken from that judgment.
For the purposes of the exceptions, the allegations of the petition were to be taken as true; and we hold the exceptions to be untenable.
We did not moan, or say, that a third person who sees his property seized, as that of another, may close his lips or suffer his property to bo taken without objection or notice of his claim, and then hold the sheriff in damages. What we held was, that when, as specifically alleged in this petition, the owner assorts his claim and protests against the seizure, the sheriff then proceeds at his peril, and if he desires to protect himself under the laws above'referred to, it is his duty to require the claimant to make the affidavit prescribed in the law as a basis for his exacting *303from tlie plaintiff in writ the bond of indemnity. If on such demand the claimant had refused to make such affidavit, we said that would exonerate the sheriff. But the mere failure to make the affidavit, of her own motion, when the sheriff had disregarded her protest and had never called upon her to make the affidavit, did not estop her.
We disregarded the evidence found in the record tending to contradict the allegation above quoted from plaintiff’s petition, because foreign to the exception as such, and clearly going to a defense on the merits, where alone the truth of that allegation, like all others, can be contested and decided.
Rehearing refused.